[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________                    FILED
                                                            U.S. COURT OF APPEALS
                                                              ELEVENTH CIRCUIT
                                No. 10-14329                    JANUARY 30, 2012
                            Non-Argument Calendar                  JOHN LEY
                          ________________________                  CLERK

                     D.C. Docket No. 9:09-cr-80151-KAM-6

UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee,

                                    versus

OSIRIS CALVILLO-URIETA,
                                                          Defendant-Appellant.

                         __________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         _________________________

                                (January 30, 2012)

Before BARKETT, HULL and ANDERSON, Circuit Judges

PER CURIAM:

      Bart Thomas Heffernan, appointed counsel for Osiris Calvillo-Urieta in this

direct criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Calvillo-Urieta’s conviction and

sentence are AFFIRMED.




                                         2